Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 12/14/2020, have been fully considered but are not persuasive. Therefore, the following action is final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.
Status of the application
3.	Claims 1-12 are pending in this application.
Claims 1,2,11 have been amended.
Claims 1-12 have been rejected. 

Claim Rejections - 35 USC § 103
4.    The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

6.    Claims 1- 5, 8-11, are rejected under 35 U.S.C. 103 as being unpatentable over Ziminski et al. USPN 4166138 in view of Wu et al. US 2009/0246343 in view of Rudel et al. USPN 4961937 in view of Mitchell et al. USPN 5601864 and in view of Gundlach L et al. USPN 5925400.

7.    Regarding claims 1, 8, 11, Ziminski et al. discloses a bacon like product made from the combinations of two doughs (red color dough and uncolored dough) in a ratio of white to red phase 57%:43% in order to have bacon-like i.e. simulated bacon product (col 3 lines 10-20, 60-67). Ziminski et al. also discloses water in the red colored and uncolored dough composition (Example 1, col 5). Ziminski et al. also discloses packaging of the simulated bacon slice product (col 3 lines 50-53).


Ziminski et al. also discloses that other suitable protein material can be used e.g. wheat gluten, yeast etc. (col 4 line 11).
Ziminski et al. are silent about
(a)    claim 1 (i),
(b)    claim 1 (ii),
(c)    wheat gluten flour and
(d)    claim limitation of a topping sauce and
(e ) packaging and labelling the simulated bacon product of claim 1.
With respect to (a), and (b), claims 1 (i), and (ii),
Wu et al. discloses that grain powder e.g. adzuki bean can be processed to solution, paste, extract to meet “mixture of adzuki bean and water’ as claimed in claim 1 (i). Wu et al. discloses that adzuki bean can be used as source of vegetable seeds to provide a source of protein ([0015], [0019]).
Wu et al. also discloses that grain powder e.g. buckwheat can be processed to solution, paste, extract to meet “mixture of buckwheat and water’ as claimed in claim 1 (ii). Wu et al. also discloses it can be used as source of vegetable grain to provide 
Therefore, Ziminski et al. teaches the red and uncolored dough mixtures both of which contain protein (at least in example 1).
Wu et al. teaches adzuki bean and buckwheat groats are good protein sources (at least in [0015], [0018] of Wu et al.).
Therefore, it would be obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to modify Ziminski et al. (red and uncolored doughs in Example 1 of Ziminski et al.) by including the teaching of Wu et al. to add the adzuki bean to the red dough to provide protein source and also adzuki bean provides red color as evidenced by Takamine ([0035] of Takamine et al.) and also to add buckwheat groats as the protein source (in Wu et al. [0015], [0018]) in uncolored dough of Ziminski et al. (at least in Example 1).
Regarding ‘liquid smoke’ of claims 1(i) and 1(ii), it is to be noted that Mitchell et al. discloses that the seasoning (col 2 lines 7-10) comprises natural smoke oil (i.e. liquid smoke) (col 4 Table 1). Mitchell et al. also discloses that liquid smoke is used to impart smoke flavor in the composition (at least in col 6 lines 63-64 of Mitchell et al.). Even if Mitchell et al. is using smoke flavor for animal protein containing product, however, smoke flavor is common and can be used for any food product, which is also animal e.g. bacon-like product in order to have similar type of animal origin food product simulated food product.
According to MPEP 2143.01, Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to further modify the modified Ziminski et al. with the teaching of Mitchell et al. to incorporate ‘liquid smoke’ in order to have ‘liquid smoke’ flavored (in Mitchell et al., at least in col 6 lines 63-64) first mixtures of adzuki bean and buckwheat groats of steps (2) and (3).
With respect to (c ), regarding wheat gluten flour, Rudel et al. (at least in col 4 lines 50-55) discloses that in an proteinaceous composition, wheat gluten flour can be used in an amount about 3% by weight with respect to the total weight of the flour composition in order to provide workable dough with better dough strength (col 4 lines 50-55, 58) which is comparable disclosed amount of gluten of Ziminski et al (in Example 1)-
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to further modify the modified Ziminski et al. (at least in Table 1 e.g. gluten and dough in col 5 lines 63-65, below Example 1) in order to provide workable dough with better dough strength (col 4 lines 50-55, 58) which is comparable disclosed amount of gluten of Ziminski et al (in Example 1).
With respect to (d), regarding the claim limitation of “topping sauce comprising mixed bacon seasoning” in the composition as claimed in claim 1, Mitchell et al. discloses that the seasoning (col 2 lines 7-10) comprises natural smoke oil (i.e. liquid smoke) (col 4 Table 1) and also it includes coconut oil, olive oil in the composition (col 8 lines 33-34) also and liquid soy sauce closely resembles natural fried bacon 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Ziminski et al. to apply liquid soy sauce as topping sauce of Mitchell et al. (at least in col 2 lines 7-10, col 4 line 35 of Mitchell et al.) which (soy sauce) attributes alike aroma, flavor etc. in order to have good resemblance of natural fried bacon pieces (col 4 lines 49-53 of Mitchell et al.) and mixing and cutting (col 8 lines 37-40 of Mitchell et al.) to make the product which represent simulated bacon product.
With respect to (e ), Ziminski et al. discloses packaging of the simulated bacon slice product (col 3 lines 50-53). However, Ziminski et al. is silent about labelling the product.
Gundlach L et al. discloses the food products e.g. bacon products are packaged within a protective environment ( col 20 lines 55) and the package is entitled to 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to further modify the product of modified Ziminski et al. with the teaching of packaging and with the label the final product in order to have protection of the final product by packaging and also labeling the final packaged product in order to have full disclosure of the ingredients and their amounts in the product for the convenience of the consumer (col 6 lines 3-20).
It is also to be noted that one of ordinary skill in the art can make the product of claim 8 by using the teaching of Mitchell et al. by mixing and cutting into pieces (in Mitchell et al. col 8 lines 37-40) meets claim limitation of “blending the ingredients together” as claimed in claim 8.
Regarding claim 11, Mitchell et al. discloses that soy sauce with smoke oil and olive oil, in combination, can be mixed (at least in col 4 lines 1 -5 and in col 8 lines 30-35) and is used as a topping for bacon like products.
However, claims 1, 8 and 11 are also considered as product-by-process claim.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted, “No objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. The courts also held that “even though 

8. 	Regarding claim 2, Ziminski et al. discloses that the total protein material which may be present in the red dough (i.e. adzuki bean containing dough) and white dough (buckwheat) can be about 60% by weight (For example, 11.53 + 13.31 +14.52+18.68 = about 60% by weight (Example 1 of Zeminski et al.).

It is apparent, however, that the instantly claimed amount of 60% by weight and that taught by Ziminski et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of 58% by weight disclosed by Ziminski et al. and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of Zeminski et al. disclosed in the present claims is but an obvious variant of the amounts disclosed in Zeminski et al. and thereby one of ordinary skill in the art would have arrived at the claimed invention.

9. 	Regarding claim 3,  Ziminski et al. discloses that yeast is used in the product (in Ziminski t al. (col 4 lines 11, and 55).

10.    Regarding claim 4, Ziminski et al. discloses that yeast is used in the product (in Ziminski t al. (col 4 lines 11, and 55). It is to be noted that yeast can include autolyzed yeast also which serves as flavoring agent (col 4 lines 54-55 and Example 1).
Therefore, it can be present in the simulated bacon slices as claimed in claim 4.

11.    Regarding claims 5, 9, claim 5 recites the phrase “one or more additional ingredients”. Ziminiski et al. discloses that the composition comprises salt as flavor (col 4 lines 53-55) which reads on claim 5. Mitchell also discloses coconut oil is used in seasoning composition (col 8 lines 34-35) to meet claims 5, 9 in order to provide the nutritional oil with coconut flavor.

12.    Regarding claim 10, claim 10 recites all three components of claim 1 and further recites “optional” “additional ingredients”. Therefore, claim 10 should read on the identical disclosures made for independent claim 1.

13.    Claims 6, 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Ziminski et al. USPN 4166138 in view of secondary prior arts as applied to claim 1 and further in view of Perlman et al. US 2005/0244564.


Perlman et al. discloses that high oleic acid containing vegetable oils like olive oil provides omega-3 fatty acid stability ([0084]) and also it has additionally health benefit e.g. of good for nutritional health to control plasma LDL, cholesterol etc. ([0057]-[0060]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to further modify modified Ziminski et al. to include the teaching of Mitchell et al. to add olive oil in order to have multi-benefits from olive oil which is oxidation-resistant (i.e. oxidation-stabilized) oil to achieve omega-3 fatty acid stability as disclosed by Perlman et al. (at least in [0057]-[0061] and [0084] of Perlman et al.,) and also it is additionally good for nutritional health to control plasma LDL, cholesterol etc. (in Perlman et al. [0057]-[0061]).

14. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over modified Ziminski et al. USPN 4166138 in view of secondary prior arts  as applied to claim 1 and further in view of Thombre et al. US 2003/0175326 in view of Pittet et al. USPN 3773525 in view of Esteve et al. US 2012/0100276 in view of Maegli et al. US 20040086598 and in view of Yager et al. US 2007/0178218 in view of DeStafeno et al. US 2009/0181147 further in view of Rennhard et al. USPN 3876794 in view of Bunke et al. USPN 6013294 and further in view of Nielsen et al. US 2009/0214752 and further in view of Perlman et al. US 2005/0244564.

15.	 Regarding claim 12,  Ziminski et al. in view of secondary prior arts  disclose that salt is used as flavoring agent (in Ziminski et al. col 4 line 54) and soy sauce used as seasonings for meat products (in Table 1 of Mitchell et al.).
Modified Ziminski et al. are silent about the dry seasoning mix containing all ingredients in dry form together are 
(i) onion powder
 ii) bacon flavor powder
(iii)    nutritional yeast
(iv)    smoked paprika
(v)    Tomato paste
(vi)    powdered mustard
(vii)    olive oil (viii) maple syrup
(ix)    apple cider vinegar
(x)    evaporated cane juice
(xi)    annatto
(xii)    Tomato powder
With respect to (i), (iii), Thombre et al. discloses the dry seasoning composition used as palatable enhancing agent used by mixing with food ([0048]) and with vegetarian bacon ([0055]) which include herbs and spices ([0052]-[0055], [0077]]), 
One of ordinary skill in the art before the effective filling date of the invention would have been motivated to further modify dry ingredients of modified Ziminski et al., to include the teaching of Thombre et al. to provide the seasoning mix ingredients with onion as onion flavor and yeast as yeast flavor attributes and is suitable as palatable enhancing agent, in combination with other spices, when used by mixing with food (Thombre et al., [0048]) and vegetarian bacon (Thombre et al., [0055]).
With respect to (ii), Pittet et al. discloses that bacon flavor powder is the mixtures of hickory smoke flavor with furfural etc. (col 11 Ex XI) in order to provide bacon flavor in bacon or bacon like (simulated) product.
One of ordinary skill in the art before the effective filling date of the invention would have been motivated to modify dry ingredients of modified Ziminski et al. to include the teaching of Pittet et al. to incorporate with specific flavor of smoke paprika suitable for making bacon flavor composition (Pittet et al. at least in col 11 Example XI).
With respect to (iv), Esteve et al. discloses the powdered smoke paprika is used in the seasoning mix ([0103]).
One of ordinary skill in the art before the effective filling date of the invention would have been motivated to modify dry ingredients of modified Ziminski et al. to include the teaching of Esteve et al. to incorporate with specific flavor of smoke paprika suitable for making bacon flavor composition (Esteve et al., [0101]).

One of ordinary skill in the art before the effective filling date of the invention would have been motivated to modify dry ingredients of modified Ziminski et al. to
include the teaching of Maegli et al. to include tomato paste in order to have tomato flavor and also it is a high moisture content flavor ingredient and therefore, additional water may not be necessary using tomato paste in wet seasoning composition ([0023]).
With respect to (vi), (xii), Yager et al. discloses that seasoning mix used for meat or meat analogue ([0020]) contain dry mustard, dried tomato powder ([0052], [0054]), chili powder ([0054]). It is known that dry mustard is available in powder form also.
One of ordinary skill in the art before the effective filling date of the invention would have been motivated to modify dry ingredients of modified Ziminski et al., to include the teaching of Yager et al. to include mustard flavor, tomato flavor in the food product (Yager et al. [0020], [0052], and [0054]).
With respect to (vii), Mitchell et al. discloses that the seasoning (col 2 lines 7-10) comprises olive oil in the composition (col 8 lines 33-34).
Perlman et al. discloses that high oleic acid containing vegetable oils like olive oil provides omega-3 fatty acid stability ([0084]) and also it has additionally health benefit e.g. of good for nutritional health to control plasma LDL, cholesterol etc. ([0057]-[0060]).
One of ordinary skill in the art before the effective filling date of the claimed

With respect to (viii), Rennhard et al. discloses the maple syrup used (Example XX) to include as dietetic ingredient in various foods including beef (i.e. meat) ( Example XXXIX) and as seasoning agent as dressings, or can be incorporated as sugar substitute in the various food products also (Examples).
One of ordinary skill in the art would have been motivated to further modify the wet ingredients of modified Ziminski et al., to include the teaching of Rennhard et al. in order to provide dietetic ingredient in various foods including beef (i.e. meat) (Example XXXIX) and as seasoning agent as dressings, or can be incorporated as sugar substitute in the various food products also (Examples).
With respect to (ix), Bunke et al. discloses the use of apple cider vinegar is used in the dressing product, which is an uncooked premix, used to mix with food composition (col 3 lines 15-20, col 12 lines 60-67).
One of ordinary skill in the art would have been motivated to modify the wet ingredients of modified Ziminski et al., to include the teaching of Bunke et al. to provide vinegar taste, lowers pH (col 12 lines 60-67) and provides shelf stable, antimicrobial agent (col 3 lines 15-25, col 5 lines 10-15, e.g. acetic acid is antimicrobial agent).

With respect to (xi), Nielsen et al. discloses the use of annatto as colorant ([0016]) for the meat-based product like bacon ([0011]). Therefore, one of ordinary skill in the art would select this annatto color to simulated meat product like bacon.
One of ordinary skill in the art would have been motivated to modify the wet ingredients of modified Ziminski et al., to include the teaching of Nielsen et al. to provide annatto as natural source of colorant which is used for the meat based product like bacon ([0011]) and therefore, it will have similar color like bacon if used for simulated bacon product.

Response to arguments
16.	Applicants’ arguments and amendments have been considered.

17.	.Applicants argued on page 3, remarks section that “As set forth in paragraphs 9-12 of the enclosed Declaration, Wu et al. as evidenced by Takamine fails to remedy the deficiencies of Ziminski et al. regarding the use of adzuki beans and buckwheat groats to make the simulated baconslices”.

It is to be noted that Wu et al. discloses that
 (i) adzuki and buckwheat are high protein containing ingredients and
 (ii) the natural stable red color of Adzuki et al. can modify the red colored dough of Ziminski et al. with adzuki bean, therefore, maintaining the colour matching of the bacon like product of Ziminskli et al. 
(iii) Wu et al. also discloses extraction step to extract with water and 
(iv) even if Wu ([0035]-[0040]) has filtration step as alleged by the applicants (page 6, third paragraph of  Remarks), it is optional ([0037]) and 
(v) the allegations that the disclosure of buckwheat in Wu is only as one of a long list of grains (page 6, third paragraph, in Remarks) is still to be considered as disclosure.
Therefore, Wu et al. is proper.
Regarding “hindsight reasoning” as alleged for Wu et al. on page 6 last paragraph of Remarks section, it is to be noted that
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).



19.	Regarding the arguments in relation to other secondary prior arts and considering paragraphs 13-20 of the enclosed Declaration II (in Remarks, page 7 third to last paragraphs) e.g. Mitchell, Leidy et al., Gundlach et al., and rest of other secondary prior arts as argued on pages 7- 8 of Remarks section is not related to the specific ingredients they disclosed to modify the primary prior art but the arguments are the common arguments that all of them, individually, are silent about “adzuki beans and buckwheat groats”. Therefore, as adzuki beans and buckwheat groats have been addressed by Wu et al. to modify Ziminski et al. , as disvussed above, therefore, these rejections are maintained. 

20.	Unexpected Result:
Applicants argued on section 2, page 8 in Remarks section that “The unexpected result achieved by the presently claimed invention rebut any alleged obviousness”. 
Examiner considered paragraphs 20-24, Tables 1-2, and Fig 1 of the enclosed declaration as argued by the applicants in this section in order to evaluate the unexpected result.


It is to be noted that the examples and comparatives examples defined in the declaration are insufficient to overcome the above rejection because
 (1) Applicants’ has not compared the claimed invention to the teachings of the reference and 
(2), more importantly, the declaration (paragraphs 20-24)  and Tables 1-2 are not comparing the range amounts of adzuki bean in the experimental sample(s) with the comparative range amount of samples e.g. chick pea, navy bean etc. other than adzuki bean. 
 	Therefore, examples no way allow the examiner to determine a trend for the results. Evidence of unexpected results must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA
1960). See MPEP 716.02.
Therefore, the rejection is maintained and made as final.

Conclusion
22.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this  final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792

/DONALD R SPAMER/Primary Examiner, Art Unit 1799